EXHIBIT 10.1

AMENDMENT NO. 2 TO ADVISORY AGREEMENT
    
THIS AMENDMENT NO. 2 TO ADVISORY AGREEMENT, dated as of November 2, 2015 is
entered into among GRIFFIN CAPITAL ESSENTIAL ASSET REIT II, Inc., a Maryland
corporation (the “Company”), GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING
PARTNERSHIP II, L.P., a Delaware limited partnership and GRIFFIN CAPITAL
ESSENTIAL ASSET ADVISOR II, LLC, a Delaware limited liability company (the
“Advisor”).


RECITALS


WHEREAS, the Company, the Operating Partnership and the Advisor are parties to
an Advisory Agreement dated July 31, 2014, as amended by that certain Amendment
No. 1 to Advisory Agreement dated March 18, 2015 (together, the “Advisory
Agreement”), pursuant to which the Advisor agreed to provide certain services to
the Company and the Operating Partnership, and the Company agreed to provide
certain compensation to the Advisor in exchange for such service;


WHEREAS, on June 16, 2015, the parties hereto mutually consented to continue the
Advisory Agreement in force until August 12, 2015, subject to an unlimited
number of successive one (1) year renewals upon the mutual consent of the
parties, as provided in Section 14.1 of the Advisory Agreement;


WHEREAS, on August 12, 2015, the Company reviewed the terms of the Advisory
Agreement, determined that the terms of the Advisory Agreement are fair and
reasonable to the Company and renewed the Advisory Agreement for an additional
one (1) year term; and


WHEREAS, in connection with the Company’s decision to sell shares of Class T
common stock and cease offering shares of Class A common stock, the Company, the
Operating Partnership and the Advisor have determined that it is advisable to
enter into an additional amendment to the Advisory Agreement to clarify expenses
incurred by the Company and Advisor and fees paid to the Advisor.


NOW THEREFORE, the Company, the Operating Partnership and the Advisor hereby
modify and amend the Advisory Agreement as follows:


1.
Defined Terms. Capitalized terms used herein and not defined herein shall have
the meanings set forth in the Advisory Agreement.



2.
Amendments to Advisory Agreement.



The following term defined in Article I is hereby removed and replaced with the
following:


“Capped O&O Expenses” means all Organizational and Offering Expenses (excluding
Sales Commissions, the dealer manager fee and stockholder servicing fees) in
excess of 3.5% of the Gross Proceeds raised in a completed Offering other than
Gross Proceeds from Stock sold pursuant to the Distribution Reinvestment Plan.


Section 9.1 is hereby removed and replaced with the following:


9.1    Acquisition Fees. The Company will pay the Advisor, as compensation for
the services described in Section 4.2, Acquisition Fees in an amount up to 3.85%
of the Contract Purchase Price of each Property at the time and in respect of
funds expended for the acquisition or development of a Property. The Acquisition
Fees consist of a 2.0% base acquisition fee and up to an additional 1.85%
contingent acquisition fee (the “Contingent Acquisition Fee”). The amount of the
Contingent Acquisition Fee paid upon the closing of an acquisition will be
reviewed on an acquisition by acquisition basis and such payment shall not
exceed the then outstanding amounts paid by the Advisor for dealer manager fees
and Organizational and Offering Expenses at the time of such closing. The
Advisor may waive or defer all or a portion of the Acquisition Fee at any time
and from time to time, in the Advisor’s sole discretion. The purchase price
allocable for a Property held through a Joint




--------------------------------------------------------------------------------




Venture shall equal the product of (a) the Contract Purchase Price of the
Property and (b) the direct or indirect ownership percentage in the Joint
Venture held directly or indirectly by the Company or the Operating Partnership.
For purposes of this Section 9.1, “ownership percentage” shall be the percentage
of capital stock, membership interests, partnership interests or other equity
interests held by the Company or the Operating Partnership, without regard to
classification of such interests. The total of all Acquisition Fees and
Acquisition Expenses shall be limited in accordance with the Charter.


Section 10.1(a) is hereby removed and replaced with the following:


(a)     reimbursements for Organizational and Offering Expenses in connection
with an Offering (to the extent such expenses exceed 1.0% of Gross Proceeds from
the Offering), provided, however, that within 60 days after the end of the month
in which an Offering terminates, the Advisor shall reimburse the Company to the
extent (i) there are Capped O&O Expenses borne by the Company or (ii)
Organization and Offering Expenses borne by the Company (including Sales
Commissions, dealer manager fees, stockholder servicing fees and non-accountable
due diligence expense allowance but not including Acquisition Fees or
Acquisition Expenses) exceed 15% of the Gross Proceeds raised in a completed
Offering;


3.
Amendment. This Amendment may not be amended or modified except in writing
signed by all parties.



4.
Governing Law. This Amendment shall be governed by and construed in accordance
with the laws of the State of California.



5.
Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed an original, and all of which together shall constitute a single
instrument.



    
[Signatures appear on next page]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment No. 2 to Advisory
Agreement to be effective for all purposes as of the date first above written.


THE COMPANY:
 
 
GRIFFIN CAPITAL ESSENTIAL ASSET REIT II, INC.
 
 
By:
/s/ Kevin A. Shields
 
Kevin A. Shields
 
Chief Executive Officer
 
 
THE OPERATING PARTNERSHIP:
 
 
GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP II, L.P.
 
 
By:
GRIFFIN CAPITAL ESSENTIAL ASSET REIT II, INC., ITS GENERAL PARTNER
 
 
 
 
By:
/s/ Kevin A. Shields
 
Kevin A. Shields
 
Chief Executive Officer
 
 
THE ADVISOR:
 
 
GRIFFIN CAPITAL ESSENTIAL ASSET ADVISOR II, LLC
 
 
By:
/s/ Kevin A. Shields
 
Kevin A. Shields
 
Chief Executive Officer
 
 
 
 





